USCA4 Appeal: 20-4509      Doc: 22         Filed: 03/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4509


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        EDWIN ESTUARDO ORTIZ,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cr-00055-RDA-1)


        Submitted: February 11, 2022                                      Decided: March 22, 2022


        Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James R. Theuer, JAMES R. THEUER, PLLC, Norfolk, Virginia, for
        Appellant. Raj Parekh, Acting United States Attorney, Karolina Klyuchnikova, Special
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Alexandria, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4509      Doc: 22          Filed: 03/22/2022     Pg: 2 of 3




        PER CURIAM:

               Edwin Estuardo Ortiz pleaded guilty to conspiracy to distribute five or more

        kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a), 846. Ortiz and the Government

        did not agree on whether the plea agreement obligated the Government not to oppose a

        recommendation to apply the safety valve provision in 18 U.S.C. § 3553(f). In the

        presentence report, the probation officer recommended that the district court find Ortiz

        eligible for safety valve relief, and the Government objected. The district court found that

        the Government agreed not to oppose Ortiz’s request for safety valve relief if Ortiz

        otherwise qualified for such relief, and that Ortiz was ineligible for relief; thus, the court

        imposed the statutory minimum sentence of 120 months’ imprisonment. On appeal, Ortiz

        argues that the Government breached the plea agreement when it objected to his eligibility

        for the safety valve. We affirm.

               “Plea agreements are grounded in contract law, and as with any contract, each party

        is entitled to receive the benefit of his bargain.” United States v. Edgell, 914 F.3d 281, 287

        (4th Cir. 2019) (internal quotation marks omitted).

               While we employ traditional principles of contract law as a guide in
               enforcing plea agreements, we nonetheless give plea agreements greater
               scrutiny than we would apply to a commercial contract because a defendant’s
               fundamental and constitutional rights are implicated when he is induced to
               plead guilty by reason of a plea agreement.

        Id. (internal quotation marks omitted). “The [G]overnment breaches a plea agreement

        when a promise it made to induce the plea goes unfulfilled.” United States v. Tate, 845

        F.3d 571, 575 (4th Cir. 2017).



                                                      2
USCA4 Appeal: 20-4509       Doc: 22         Filed: 03/22/2022      Pg: 3 of 3




               The party alleging a breach of the plea agreement “must establish[] that breach by

        a preponderance of the evidence.” United States v. Snow, 234 F.3d 187, 189 (4th Cir.

        2000). “When a claim of breach of a plea agreement has been preserved, we review the

        district court’s factual findings for clear error and its application of principles of contract

        interpretation de novo.” United States v. Lewis, 633 F.3d 262, 267 (4th Cir. 2011) (internal

        quotation marks omitted).

               Ortiz argues that the Government bargained away its discretion to argue against the

        application of the safety valve under any circumstances. The plea agreement, however,

        contained no language suggesting that the Government was bound by the probation

        officer’s recommendation. Instead, the Government agreed not to oppose Ortiz’s request

        for safety valve relief only if he qualified for such relief. From the unambiguous language

        of the plea agreement, it is clear that Government did not bargain away its right to object

        to Ortiz’s eligibility if Ortiz did not qualify for safety valve relief in the first place. See

        United States v. Jordan, 509 F.3d 191, 195 (4th Cir. 2007) (stating that, when a “plea

        agreement is unambiguous . . . , and there is no evidence of governmental overreaching,”

        this court rests its interpretation on the plea agreement itself). Here, as the district court

        concluded, Ortiz did not qualify for safety valve relief. We therefore conclude that the

        Government did not breach the plea agreement.

               Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED

                                                      3